
	
		I
		112th CONGRESS
		1st Session
		H. R. 2960
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Olson (for
			 himself, Mr. Guthrie, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to foster more
		  effective implementation and coordination of clinical care for people with
		  pre-diabetes and diabetes.
	
	
		1.Short titleThis Act may be cited as the
			 National Diabetes Clinical Care
			 Commission Act.
		2.FindingsCongress finds the following:
			(1)The Centers for
			 Disease Control and Prevention report that nearly 26,000,000 Americans have
			 diabetes in addition to an estimated 79,000,000 American adults that have
			 pre-diabetes, an increase of 2,000,000 Americans with diabetes and 22,000,000
			 American adults with pre-diabetes since 2008.
			(2)Diabetes affects 8.3 percent of Americans
			 of all ages and 11.3 percent of adults age 20 and older. Individuals of racial
			 and ethnic minorities continue to have higher rates of diabetes than
			 individuals not of such minorities, as demonstrated by the following: 16.1
			 percent of all adult American Indians and Alaskan Natives have diabetes; 12.6
			 percent of all adult African-Americans have diabetes; 11.8 percent of all adult
			 Hispanics have diabetes; and 8.4 percent of all adult Asian-Americans have
			 diabetes, while 7.1 percent of all non-Hispanic Whites have diabetes.
			(3)Diabetes is the
			 seventh leading cause of death in the United States.
			(4)People with
			 diabetes are more likely than people without diabetes to have heart attacks,
			 strokes, high blood pressure, kidney failure, blindness, and require
			 amputations.
			(5)Total national
			 costs associated with diabetes in 2007 exceeded $218,000,000,000, according to
			 the Centers for Disease Control and Prevention.
			(6)One in three
			 Medicare dollars is currently spent on people with diabetes.
			(7)The Centers for
			 Disease Control and Prevention projects that as many as 1 in 3 American adults
			 could have diabetes by 2050 if current trends continue.
			(8)There are 37
			 Federal departments, agencies, and offices involved in the implementation of
			 Federal diabetes activities.
			3.Establishment of
			 the National Diabetes Clinical Care CommissionPart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following new section:
			
				399V–6.National
				Diabetes Clinical Care Commission
					(a)EstablishmentThere
				is hereby established within the Department of Health and Human Services the
				National Diabetes Clinical Care Commission (in this section referred to as the
				Commission) to evaluate and make recommendations regarding
				better coordination and leveraging of programs within the Department of Health
				and Human Services and other Federal agencies that relate in any way to
				supporting appropriate clinical care for people with pre-diabetes and
				diabetes.
					(b)Membership
						(1)In
				generalThe Commission shall be composed of the following voting
				members:
							(A)The Administrators
				or Directors (or the designees of Administrators or Directors) of the following
				Federal agencies and departments that conduct programs that could impact the
				clinical care of people with pre-diabetes and diabetes:
								(i)The Centers for
				Medicare and Medicaid Services.
								(ii)The Agency for
				Healthcare Research and Quality.
								(iii)The Centers for
				Disease Control and Prevention.
								(iv)The Indian Health
				Service.
								(v)The Department of
				Veterans Affairs.
								(vi)The National
				Institutes of Health.
								(vii)The Food and
				Drug Administration.
								(viii)The Health
				Resources and Services Administration.
								(B)Twelve additional
				voting members appointed under paragraph (2).
							(2)Additional
				membersThe Commission shall include additional voting members
				appointed by the Comptroller General of the United States, in consultation with
				national medical societies and patient advocate organizations with expertise in
				diabetes and the care of patients with diabetes who are representatives of the
				following:
							(A)Clinical
				endocrinologists.
							(B)Physician
				specialties (other than as described in subparagraph (A)) that play a role in
				diabetes care.
							(C)Primary care
				physicians.
							(D)Non-physician
				health care professionals, such as diabetes educators, clinical dieticians,
				nurses, nurse practitioners, and physician assistants.
							(E)Patient
				advocates.
							(F)National experts
				in the duties listed under subsection (c).
							(3)ChairpersonThe
				voting members of the Commission shall select a chairperson from the members
				described in paragraph (2)(A).
						(4)MeetingsThe
				Commission shall meet at the call of the chairperson but at least twice, and
				not more than 4 times, a year.
						(5)Board
				termsMembers of the Commission, including the chairperson, shall
				serve for a 3-year term. A vacancy on the Commission shall be filled in the
				same manner as the original appointments.
						(c)DutiesThe
				Commission shall—
						(1)evaluate programs
				of the Department of Health and Human Services regarding the utilization of
				diabetes screening benefits, annual wellness visits, and other preventive
				health benefits that may reduce the risk of diabetes and its complications,
				addressing any existing problems regarding such utilization and related data
				collection mechanisms;
						(2)identify current
				activities and critical gaps in Federal efforts to support clinicians in
				providing integrated, high quality care to people with pre-diabetes and
				diabetes;
						(3)assist in the
				coordination of clinically-based activities that are being supported by the
				Federal Government;
						(4)assist with the
				development and coordination of federally-funded clinical practice support
				tools for physicians and other health care professionals in caring for and
				managing the care of people with pre-diabetes and diabetes;
						(5)evaluate programs
				in existence as of the date of the enactment of this section and determine if
				such programs are meeting the needs identified in paragraph (2) and, if such
				programs are determined to not be meeting such needs, recommend programs that
				would be more appropriate;
						(6)use outcomes-based
				registry data to evaluate various care models and methods and the impact of
				such models and methods on diabetes management as measured by appropriate care
				parameters (such as A1C, blood pressure, and cholesterol levels);
						(7)evaluate and
				expand education and awareness to physicians and other health care
				professionals regarding clinical practices for the prevention of diabetes and
				the precursor conditions of diabetes;
						(8)develop and test
				appropriate methods for outreach and dissemination of educational resources
				that regard diabetes prevention and treatments, are funded by the Federal
				Government, and are intended for to health care professionals and the public;
				and
						(9)other activities,
				including relating to the areas of public health and nutrition, that the
				Commission deems appropriate.
						(d)Operating
				plan
						(1)Initial
				planPrior to the expenditure of Federal funds for any activities
				pursuant to subsection (c), the Commission shall submit to the Secretary and
				the Congress an operating plan for carrying out the activities of the
				Commission. Such operating plan shall include—
							(A)a list of specific
				activities that the Commission plans to conduct for purposes of carrying out
				the duties described in each of the paragraphs in subsection (c);
							(B)a plan for
				completing the activities, including any contracts or grants that need to be
				awarded;
							(C)a list of members
				of the Commission and other individuals who are not members of the Commission
				who will need to be involved to conduct such activities;
							(D)an explanation of
				Federal agency involvement and coordination needed to conduct such
				activities;
							(E)a budget for
				conducting such activities; and
							(F)other information
				that the Commission deems appropriate.
							(2)UpdatesThe Commission shall periodically update
				the operating plan under paragraph (1) and submit such updates to the Secretary
				and the Congress.
						(e)Final report and
				sunset of the commissionBy
				not later than 3 years after the date of the Commission’s first meeting, the
				Commission shall submit to the Secretary and the Congress a report containing
				all of the findings and recommendations of the Commission and an operating plan
				for implementation of all such recommendations. The Commission shall terminate
				after submission of such report.
					(f)Authorization of
				appropriationsAppropriations
				are authorized to be made available to the Commission for each of fiscal years
				2012, 2013 and 2014, from amounts otherwise made available to the Department of
				Health and Human Services for such fiscal years, to carry out this
				section.
					.
		
